—In an action to recover damages for personal injuries, the defendant William H. Hine appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Berler, J.), dated September 14, 1998, as denied his motion for summary judgment dismissing the complaint insofar as asserted against him, and granted so much of the plaintiffs cross motion as was for an extension of time to file his note of issue.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied the appellant’s motion for summary judgment dismissing the complaint on the ground that the plaintiff failed to serve and file a note of issue and statement of readiness in response to the appellant’s notice pursuant to CPLR 3216 (see generally, Baczkowski v Collins Constr. Co., 89 NY2d 499; Barrett v Littles, 260 AD2d 418).
The appellant’s remaining contentions are without merit. Friedmann, J. P., Florio, Schmidt and Smith, JJ., concur.